Citation Nr: 0103757	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of the left hip, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his granddaughter


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO decision which 
denied an increased evaluation for rheumatoid arthritis of 
the left hip, currently rated 10 percent disabling.  A 
personal hearing before a traveling member of the Board 
(i.e., a Travel Board hearing) was held in July 2000.  The 
present Board decision addresses the issue of an increased 
rating for rheumatoid arthritis of the left hip.  The issue 
of service connection for rheumatic heart disease is the 
subject of the remand, pursuant to Manlicon v. West, 12 Vet. 
App. 238 (1999), which follows the decision, as this issue 
has not been fully developed for appellate review.  

In his testimony before the Board in July 2000, the veteran 
appeared to raise the issue of service connection for 
additional joint disabilities claimed to be due to arthritic 
involvement of multiple joints.  This issue is referred to 
the RO for appropriate consideration.  

FINDINGS OF FACT

The veteran does not currently have active rheumatoid 
arthritis of the left hip; his current left hip disability is 
manifested by slight limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
rheumatoid arthritis of the left hip have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5002, 5251, 5252, 5253 (2000).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1943 to April 
1946.  A review of his service medical records is negative 
for treatment or diagnosis of any disability of the left hip, 
including rheumatoid arthritis.  His musculoskeletal system 
was clinically normal on service separation examination in 
April 1946.  

An August 1946 VA hospital record shows that the veteran was 
admitted with complaints of chills and fever.  He also 
reported pain and soreness of the left hip and left wrist.  
The diagnosis was arthritis, multiple.  

In an October 1946 decision, the RO granted service 
connection for mild, left hip, rheumatoid arthritis with a 10 
percent evaluation.  

On VA examination in April 1961, the veteran reported left 
hip discomfort with some restriction in activities.  The 
diagnosis was residual of left hip rheumatoid arthritis.  

Private medical records dated from January 1976 to August 
1996 show that the veteran was treated over the years for a 
variety of medical conditions including hypertension, heart 
problems, angina, and benign prostatic hypertrophy.  A 
medical history of rheumatic fever in 1946 was noted in 
several records.  A June 1991 record notes that the veteran 
was seen with complaints of left pelvic pain after an episode 
of heavy lifting.  The diagnostic impression was muscular 
strain.  

On VA examination in July 1998, the veteran reported that he 
developed rheumatic fever and was hospitalized in June 1946.  
He gave a history of rheumatoid arthritis involving all of 
his joints in 1946.  No history of treatment with Prednisone 
or gold therapy was noted.  He related that he could not 
squat.  He related that he did not use a cane and did not 
fall.  He said that he could occasionally walk one to two 
blocks.  The veteran noted that his legs swelled, especially 
at night.  He stated that he watered and cut the lawn at 
least once a week.  The examiner noted that the veteran did 
not take any pain medication currently or in the past.  His 
gait was within normal limits, slow and unassisted.  In the 
supine position, hip motion was 60/105 degrees flexion.  In 
the seated position, the veteran demonstrated 90/105 degrees 
of flexion.  The examiner indicated that there appeared to be 
pain beginning and ending such movements.  Limited motion 
appeared primarily due to pain.  Adduction was 25 degrees, 
bilaterally.  Abduction was 50 degrees bilaterally.  No 
obvious muscular atrophy was shown.  Leg proximal strength 
was 4/5.  Sensation appeared grossly intact.  The diagnosis 
was rheumatoid arthritis, left hip.  The examiner indicated 
that his daily activity appeared to be mildly impaired 
overall.  


During the July 2000 Travel Board hearing, the veteran 
testified that he had arthritic involvement of various joints 
in his body.  He said that he experienced swelling of the 
ankles and legs.  The veteran related that he could walk but 
not too far.  He indicated that he rode a bicycle 3-4 times 
per week.  His granddaughter testified that his disability 
caused deterioration in mobility and ambulation outside of 
normal aging changes.  She stated that it often looks as if 
his hip is going to give out when he walks and that he 
sometimes falls.  



II.  Analysis

The veteran claims that an evaluation in excess of 10 percent 
is warranted for his service-connected rheumatic arthritis of 
the left hip.  The RO has properly developed the evidence and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, since the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 which provides that rheumatoid arthritis 
as an active process, with one or two exacerbations a year in 
a well-established diagnosis, warrants a 20 percent rating.  
This diagnostic code specifically provides that ratings for 
the active process will not be combined with the residual 
ratings for limited motion or ankylosis; rather the higher 
evaluation is to be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

Where rheumatoid arthritis is not active, it is rated for 
chronic residuals, which are evaluated on the bases of 
limitation of motion or ankylosis under the appropriate 
diagnostic codes pertaining to disability of the specific 
joint or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.  

A maximum evaluation of 10 percent is warranted where 
extension of the thigh is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  

A 10 percent evaluation is warranted where flexion of the 
thigh is limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  

A 10 percent evaluation is warranted for limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees, 
affected leg; or for limitation of adduction of the thigh, 
cannot cross legs.  A 20 percent evaluation is warranted for 
limitation of abduction of the thigh where motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Post-service medical records essentially describe unrelated, 
non-service-connected conditions.  Results from the 1998 VA 
examination show that the veteran 60 degrees of flexion in 
the supine position and 90 degrees in the seated position.  
Adduction was 25 degrees, bilaterally.  Abduction was 50 
degrees bilaterally.  The Board notes that service-connected 
rheumatoid arthritis of the left hip has been rated 10 
percent disabling for over 20 years, and thus the 10 percent 
rating is protected from reduction.  38 U.S.C.A. § 110; 38 
C.F.R. § 3.951.  The most recent findings do not support 
rating in excess of 10 percent for left hip arthritis, either 
as an active process or residuals.  Thus, there is no basis 
for a higher rating under any of the applicable codes.  The 
record reflects that the veteran had pain on motion, but 
there is no probative evidence that pain on use or during 
flare-ups results in limitation of motion to the degree 
necessary for a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the left hip disability, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).  



ORDER

An increased rating for rheumatoid arthritis of the left hip 
is denied.  



REMAND

The Board notes that a July 1999 RO decision denied service 
connection for rheumatic heart disease on the basis that new 
and material evidence had not been presented to reopen a 
previously denied claim.  On his September 1999 VA Form 9, 
the veteran included a timely notice of disagreement but 
there is no indication in the record that the RO issued a 
statement of the case.  The RO should promulgate a statement 
of the case and give the veteran an opportunity to perfect an 
appeal by filing a timely substantive appeal on this issue.  
See Manlicon, supra; 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 19.26, 19.29, 19.30, 20.302 (2000).  

Accordingly, the claim is remanded for the following action:

After undertaking any other development 
deemed necessary pertaining to this 
issue, the RO should furnish the veteran 
and his representative with a statement 
of the case on the issue of whether there 
is new and material evidence to reopen a 
previously denied claim of service 
connection for rheumatic heart disease.  
They should be given notice of the 
requisite period within which to perfect 
an appeal of the issue by filing a 
substantive appeal.  If a timely appeal 
is perfected, the case should be returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



